


109 HR 5671 IH: Veterans Long Term Care Security

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5671
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Bradley of New
			 Hampshire (for himself, Mr.
			 Michaud, Mr. Moran of
			 Kansas, Mr. Neal of
			 Massachusetts, Mr.
			 Simmons, and Mr. Garrett of New
			 Jersey) introduced the following bill; which was referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure
		  appropriate payment for the cost of long term care provided to veterans in
		  State veterans homes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Long Term Care Security
			 Act.
		2.Increase in
			 payment rates for nursing home care provided in State homes to veterans with
			 service-connected disabilities
			(a)Community-based
			 facility rateSubchapter V of chapter 17 of title 38, United
			 States Code, is amended by adding at the end the following new section:
				
					1744. Payment for
				care provided to veterans with service-connected disabilities
						(a)Nursing home
				care(1)The
				Secretary shall pay each State home for nursing home care provided (A) to any
				veteran in need of such care for a service-connected disability, and (B) to any
				veteran who is in need of such care and who has a service-connected disability
				rated at 70 percent or more, at the applicable rate payable under section 1720
				of this title for such care furnished in a non-Department nursing home (as
				defined in subsection (e)(2) of such section).
							(2)Payment by the Secretary under
				paragraph (1) to a State home for nursing home care provided to a veteran
				described in that paragraph constitutes payment in full under this title to the
				State home for such care furnished to that
				veteran.
							.
			(b)Conforming
			 amendments(1)Subsection (a)(1) of
			 section 1741 of such title is amended by striking The in the
			 matter preceding subparagraph (A) and inserting Except as provided in
			 section 1744 of this title, the.
				(2)Subsection (a)(4) of section 1710 of
			 such title is amended—
					(A)by striking and before
			 the requirement in section 1710B of this title; and
					(B)by inserting , and the
			 requirement in section 1744 of this title to provide nursing home care and
			 prescription medicines to veterans with service-connected disabilities in State
			 homes after a program of extended care services.
					(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1743 the following
			 new item:
				
					
						1744. Payment for care provided to
				veterans with service-connected
				disabilities.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2006, and apply to care furnished in State homes on or after such
			 date.
			3.Provision of
			 prescription medicines for veterans with service-connected disabilities
			 receiving care in State homes
			(a)Requirement to
			 furnish prescription medicinesSection 1744 of title 38, United
			 States Code, as added by section 2, is amended by adding at the end the
			 following new subsection:
				
					(b)Prescription
				medicinesThe Secretary shall furnish such drugs and medicines as
				may be ordered on prescription of a duly licensed physician as specific therapy
				in the treatment of illness or injury of a veteran who is provided nursing home
				care that is payable under subsection (a) in the case of a veteran—
						(1)who is in need of
				such drugs and medicines for a service-connected disability; or
						(2)who is in need of
				such drugs and medicines and who has a service-connected disability rated at 50
				percent or
				more.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2006.
			4.Temporary
			 authority to treat certain health facilities as State homes
			(a)AuthoritySubchapter
			 III of chapter 81 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					8138.Treatment of
				certain health facilities as State homes
						(a)Subject to
				subsections (b) through (f), the Secretary may treat a health facility as a
				State home for purposes of subchapter V of chapter 17 of this title if the
				facility meets the following requirements:
							(1)The facility meets
				the standards for the provision of nursing home care that is applicable to
				State homes, as prescribed by the Secretary under section 8134(b) of this
				title, and such other standards relating to the facility as the Secretary may
				require.
							(2)The facility is
				licensed or certified by the appropriate State and local agencies charged with
				the responsibility of licensing or otherwise regulating or inspecting such
				facilities.
							(3)The State
				demonstrates in an application to the Secretary that, but for the treatment of
				a facility as a State home under this subsection, a substantial number of
				veterans residing in the geographic area in which the facility is located who
				require nursing home care will not have access to such care.
							(4)The Secretary has
				made a determination that the treatment of the facility as a State home best
				meets the needs of veterans in the area for nursing home care.
							(5)The Secretary
				approves the application submitted by the State with respect to the health
				facility.
							(b)The Secretary may
				not treat a health facility as a State home under subsection (a) if the
				Secretary determines that such treatment would increase the number of beds
				allocated to the State in excess of the limit on the number of beds provided
				for under regulations prescribed under section 8134(a) of this title.
						(c)The number of beds
				occupied by veterans in a health facility for which payment may be made under
				subchapter V of chapter 17 of this title by reason of subsection (a) shall not
				exceed the number of veterans in beds in State homes that otherwise would be
				permitted in the State involved under regulations prescribed under section
				8134(a) of this title.
						(d)The number of beds
				in a health facility in a State that has been treated as a State home under
				subsection (a) shall be taken into account in determining the unmet need for
				beds for State homes for the State under section 8134(d)(1) of this
				title.
						(e)In no case may the
				aggregate number of beds in all facilities treated as State homes under
				subsection (a) exceed 100.
						(f)(1)The authority of the
				Secretary to treat a health facility as a State home under subsection (a) shall
				terminate on the date that is three years after the date of the enactment of
				the Veterans Long Term Care Security
				Act.
							(2)Any facility treated as a State home
				under subsection (a) before the date referred to in paragraph (1) shall
				continue to be so treated for such time as the facility meets the requirements
				of this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 81 is amended by inserting after the item relating to section 8137 the
			 following new item:
				
					
						8138. Treatment of certain health
				facilities as State
				homes.
					
					.
			
